Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 (Figures 13-22) in the reply filed on 6/1/2022 is acknowledged. Applicant indicated that claims 1-17 encompass elected Species 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luray (US 5,573,119).
Regarding claim 1, Luray discloses a modular box assembly (See Fig. 6) comprising: a box (see large box at the lower portion of Fig. 6), the box defining a top end and a bottom end (at 25) disposed opposite from the top end, the box comprising a plurality of side panels (27 and 29) extending between the top end and the bottom end, the plurality of side panels at least partially defining a box cavity (at 21 in Fig. 6) within the box; and an inner box (smaller box at the top of Fig. 6) positioned within the box cavity, the inner box dividing the box cavity into a first sub-compartment (above 17 in Fig. 1) and a second sub-compartment (below 17 in Fig. 1), the inner box comprising a channel tab (at 7/13/41 at the left side of the inner box 17) extending outward from a side panel of the inner box, the channel tab engaging a first side panel of the plurality of side panels of the box (as shown in Fig. 1).
Regarding claim 2, Luray discloses the box further comprises a shoulder (portion extending from 31 to 37 near the center of Fig. 2) attached to a first side panel (27) of the plurality of side panels; the shoulder extends inward from the first side panel into the box cavity; and the channel tab engages the shoulder to suspend the inner box between the top end and the bottom end (as shown in Fig. 1).
Regarding claim 3, Luray discloses the shoulder comprises a first sub-shoulder (at 33) and a second sub-shoulder (at 37); the first sub-shoulder, the second sub-shoulder, and the first side panel define a shoulder channel (See Fig. 3); and the channel tab frictionally engages the first sub-shoulder and the second sub-shoulder.

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hougendobler (US 4,828,133).
Regarding claim 9, Hougendobler discloses a modular box assembly (See Fig. 1) comprising: a box (10) defining a box cavity within the box, the box further defining a top end and a bottom end, the top end defining a box opening connected to the box cavity, the box comprising: a side panel (at 14) extending from the top end to the bottom end; a bottom panel (at 11) positioned at the bottom end; a shoulder (portion at 22) attached to the side panel, the shoulder extending inward from the side panel and into the box cavity, the shoulder comprising a first sub-shoulder (portion of wall 14 to the right of 22) and a second sub-shoulder (portion of wall 14 to the left of 22), the first sub-shoulder, the second sub-shoulder, and the side panel defining a shoulder channel (within 22); and a support bracket (24/25/26) comprising a channel tab (at 24) and a support shelf (at 25), the channel tab positioned within the shoulder channel, the channel tab frictionally engaging the first sub- shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, a portion (i.e. the top edge) of the support shelf positioned substantially parallel to the bottom panel.
Regarding claim 12, Hougendobler discloses a divider panel (at 26), the divider panel suspended within the box cavity by the support bracket, the divider panel dividing the box cavity into a first sub-compartment (to the left of 26) and a second sub-compartment (to the right of 26).

Claims 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle (US 3,749,299).
Regarding claim 9, Ingle discloses a modular box assembly (See Fig. 1) comprising: a box (A) defining a box cavity within the box, the box further defining a top end and a bottom end, the top end defining a box opening connected to the box cavity, the box comprising: a side panel (at 13) extending from the top end to the bottom end; a bottom panel (at 24/25) positioned at the bottom end; a shoulder (portion of 17 to the right of 43) attached to the side panel, the shoulder extending inward from the side panel and into the box cavity, the shoulder comprising a first sub-shoulder (portion of 17 to the right of 43) and a second sub-shoulder (portion of 17 to the left of 43), the first sub-shoulder, the second sub-shoulder, and the side panel defining a shoulder channel (at 43); and a support bracket (54) comprising a channel tab (55 at the side adjacent 17 in Fig. 1) and a support shelf (at 54), the channel tab positioned within the shoulder channel, the channel tab frictionally engaging the first sub- shoulder and the second sub-shoulder to secure the support bracket within the shoulder channel, the support shelf extending into the box cavity, a portion (i.e. the top edge) the support shelf positioned substantially parallel to the bottom panel.
Regarding claim 10, Ingle discloses the channel tab is folded substantially perpendicular to the support shelf (as shown in Fig. 2).
Regarding claim 12, Ingle discloses a divider panel (at 47), the divider panel suspended within the box cavity indirectly by the support bracket, the divider panel dividing the box cavity into a first sub-compartment (to the left of 47) and a second sub-compartment (to the right of 47).
Regarding claim 16, Ingle discloses the side panel is a first side panel; the box further comprises a second side panel (14); the first sub-shoulder is defined by a wing (at 17) attached to the first side panel and a wing (at 19) attached to the second side panel; the wing of the first side panel is secured adjacent to the first side panel; and the wing of the second side panel is secured adjacent to the wing of the first side panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) as applied to claim 1 above, in view of Bane, III (US 5,441,170). As described above, Luray discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray with a temperature maintaining material within the inner box as taught by Bane in order to ship temperature sensitive items.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) in view of Bane, III (US 5,441,170) as applied to claim 4 above, and further in view of Dalvey (US 6,164,526). As described above, Luray-Bane discloses the claimed invention except for the specifics of the temperature maintaining material. However, Dalvey teaches it is well known in the art that packets with chemical contents that undergo an endothermic reaction are sufficient alternatives to coolant packs or ice cubes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray-Bane with packets with chemical contents that undergo an endothermic reaction as taught by Dalvey in order to provide an alternative cooling source.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) in view of Bane, III (US 5,441,170) as applied to claim 4 above, and further in view of Norvell (US 5,454,471). As described above, Luray-Bane discloses the claimed invention except for the specifics of the temperature maintaining material. However, Norvell teaches it is well known in the art to provide packets of heat emitting material that produce heat through an exothermic reaction within a container in order to keep items warm within the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray-Bane with packets of heat emitting material that produce heat through an exothermic reaction as taught by Norvell in order to assist in keeping items warm within the cavity, if desired.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luray (US 5,573,119) as applied to claim 1 above, in view of Chase et al. (US 2017/0369226). As described above, Luray discloses the claimed invention except for the an insulation batt coupled to the box, and wherein the insulation batt at least partially insulates the box cavity. However, Chase teaches a box (at 30 in Fig. 4) comprising an insulation batt (at 1a/1b/10) coupled to the box, for the purpose of insulating the box cavity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Luray with an insulation batt as taught by Chase in order to better insulate the box cavity.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hougendobler (US 4,828,133) as applied to claim 12 above, in view of Haberkorn (US 5,906,290). As described above, Hougendobler discloses the claimed invention except for the specifics of the divider panel. However, Haberkorn teaches a box (See Fig. 25) comprising a divider panel (at 516) comprising a rigid board (526), a first sheet (top-most sheet of 516 in Fig. 25) and a second sheet (bottom-most sheet of 526 in Fig. 25), wherein an insulation batt (batt of fibers) is encapsulated between the rigid board and each sheet for the purpose of insulating objects adjacent to the divider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider of Hougendobler to have the insulation arrangement of Haberkorn in order to better insulate the box cavity.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 3,749,299) as applied to claim 12 above, in view of Haberkorn (US 5,906,290). As described above, Ingle discloses the claimed invention except for the specifics of the divider panel. However, Haberkorn teaches a box (See Fig. 25) comprising a divider panel (at 516) comprising a rigid board (526), a first sheet (top-most sheet of 516 in Fig. 25) and a second sheet (bottom-most sheet of 526 in Fig. 25), wherein an insulation batt (batt of fibers) is encapsulated between the rigid board and each sheet for the purpose of insulating objects adjacent to the divider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider of Ingle to have the insulation arrangement of Haberkorn in order to better insulate the box cavity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 3,749,299) as applied to claim 12 above, in view of Bane, III (US 5,441,170). As described above, Ingle discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Ingle with inner box having a temperature maintaining material as taught by Bane in order to allow for storage/shipment of temperature sensitive items

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hougendobler (US 4,828,133) as applied to claim 12 above, in view of Bane, III (US 5,441,170). As described above, Hougendobler discloses the claimed invention except for the inner box cavity containing a temperature maintaining material. However, Bane teaches a box (O) including an inner box (at 40/42) containing temperature maintaining material (e.g. dry ice) for the purpose of facilitating shipping temperature sensitive items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Hougendobler with inner box having a temperature maintaining material as taught by Bane in order to allow for storage/shipment of temperature sensitive items
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,551,110. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘110 (claims 1-2) discloses the claimed subject matter.
Regarding claim 2, Patent ‘110 (claim 5) discloses the claimed subject matter.
Regarding claim 3, Patent ‘110 (claim 5) discloses the claimed subject matter.
Regarding claim 4, Patent ‘110 (claim 2) discloses the claimed subject matter.
Regarding claim 5, Patent ‘110 (claim 3) discloses the claimed subject matter.
Regarding claim 6, Patent ‘110 (claim 4) discloses the claimed subject matter.
Regarding claim 8, Patent ‘110 (claim 1) discloses the claimed subject matter.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-15 of U.S. Patent No. 10,941,977. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3, Patent ‘977 (claims 1-2) discloses the claimed subject matter.
Regarding claim 4, Patent ‘977 (claim 3) discloses the claimed subject matter.
Regarding claim 5, Patent ‘977 (claim 4) discloses the claimed subject matter.
Regarding claim 6, Patent ‘977 (claim 5) discloses the claimed subject matter.
Regarding claim 7, Patent ‘977 (claim 7) discloses the claimed subject matter.
Regarding claim 8, Patent ‘977 (claim 8) discloses the claimed subject matter.
Regarding claims 9-11, Patent ‘977 (claims 12-15) discloses the claimed subject matter.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735